10

1]

12

13

14

15

16

17

18

19

20

 

 

Case 1:20-cv-03228-RMP ECF No. 41 _ filed 05/12/21 PagelD.715 Page i1of5

CHRISTOPHER J. KERLEY, WSBA #16489 THE HONORABLE
Evans, Craven & Lackie, P.S. ROSANNA M. PETERSON
818 W. Riverside, Suite 250

Spokane, WA 99201-0910

Telephone: (509) 455-5200

Fax: (509) 455-3632

ckerley@ecl-law.com

Among Attorneys for Defendants

D. R. (ROB) CASE, WSBA #34313
City Attorney

City of Selah

115 West Naches Avenue

Selah, WA 98942

Telephone: (509) 698-7330
Facsimile: (509) 698-7338

Email: Rob.Case@selahwa.gov
Among Attorneys for Defendants

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

 

 

SELAH ALLIANCE FOR
EQUALITY; COURTNEY Case No. 1:20-cv-03228-RMP
HERNANDEZ; REV. DONALD
DAVID JR.; LAURA PEREZ, ANITA DECLARATION OF DEFENSE
CALLAHAN; KALAH JAMES, ATTORNEY, D. R. (ROB) CASE
CHARLOTTE TOWN; AMANDA IN OPPOSITION TO
WATSON; and ANNA WHITLOCK, PLAINTIFFS’ MOTION FOR
Plaintiffs, PRELIMINARY INJUNCTION
Vv.
CITY OF SELAH; SHERRY
RAYMOND, in her official capacity as
Mayor of the City of Selah; and
DONALD WAYMAN, in his official
capacity as City Administrator for the
City of Selah,
Defendants.
DECLARATION OF DEFENSE ATTORNEY, D. R. (ROB) ATTORNEY D. R. (ROB) CASE
CASE - 1 City ATTORNEY
(No. 1:20-cv-03228-RMP) CITY OF SELAH

115 WEST NACHES AVE.
SELAH, WA 98942

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 1:20-cv-03228-RMP ECF No. 41 _ filed 05/12/21 PagelD.716 Page 2of5

I, D. R. (ROB) CASE, do hereby declare and state as follows:

l. I am over the 18 of age and fully competent.
Bs In all regards, this Declaration is based on my personal knowledge.
3. I am currently a direct employee of the city Selah, serving as its City

Attorney. During prior relevant times, I was an independent contractor for the city
and at that time my position was referred to as “Municipal Attorney”. I started
serving as Municipal Attorney on September 11, 2019, and I became the City
Attorney on April 1, 2021.

4. In reliance on a Declaration by one of their attorneys, the plaintiffs
contend — repeatedly — that the city supposedly “has abandoned its permit process
altogether” for signs. See e.g., ECF No.29, p.3, Ins.2-3, p.8, Ins.22-23 & p.17,
Ins.11-14. The supporting Declaration — by attorney Joseph Cutler — claims that I
made a statement to this effect during a recent videoconference with plaintiffs’
counsel. See ECF No.26, “Declaration of Joseph Cutler”, p.3, Ins.11-13. I did not
make such a statement. I made no representations about the city supposedly
abandoning its permit process. In fact, the city has not abandoned its permit process.

5 In October 2020 — which was six months prior to plaintiffs filing their
motion, and two months before they filed this lawsuit — I informed plaintiffs’ counsel
in writing that no violations would be imposed under the now-known-to-be

unconstitutional SMC 10.38.0590, that the city would leave the plaintiffs’ signs alone

DECLARATION OF DEFENSE ATTORNEY, D. R. (ROB) ATTORNEY D. R. (ROB) CASE
CASE - 2 CiTry ATTORNEY
115 WEST NACHES AVE.

SELAH, WA 98942

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 1:20-cv-03228-RMP ECF No. 41 _ filed 05/12/21 PagelD.717 Page 3of5

for the time being, that the city’s sign code would be amended in 2021 (which it will
be), and thus that “there is no need for a rushed court challenge” as to such dead-
letter code section. See ECF No.29-13, “Exhibit L” to ECF No.29 (letter by myself,
dated 10/28/20) & “Exhibit A” hereto (letter by myself, dated 10/ 15/20).

6. Also during October 2020, the plaintiffs’ attorneys “demand[ed]” that
the city “instruct[] all its staff, including Mr. Wayman, to cease and desist taking
SAFE signs at least until [the City Attorney] and [plaintiffs’ counsel] have had a
chance to fully address the issues”. See “Exhibit B” hereto (letter by plaintiffs’
counsel, dated 10/16/20) (bracketed changes made). On behalf of the city, I did
precisely that. See “Exhibit C” hereto (email by myself to city staff, dated 10/20/20).

Under penalty of perjury, the foregoing is true and correct to best of my

recollection and knowledge.

DATED this 12" day of May, 2021, at owas
(MN J.

D. R. (ROB) CASE (WSBA #34313)

 

DECLARATION OF DEFENSE ATTORNEY, D. R. (ROB) ATTORNEY D. R. (ROB) CASE
CASE - 3 City ATTORNEY

(No. 1:20-cv-03228-RMP) CITY OF SELAH
115 WEST NACHES AVE.
SELAH, WA 98942

 
10

1]

j2

13

14

[S

16

17

18

19

20

 

 

Case 1:20-cv-03228-RMP ECF No. 41 _ filed 05/12/21 PagelD.718 Page 4of5

CERTIFICATE OF SERVICE
I hereby certify that on May 12, 2021, I caused the foregoing pleading to be
electronically filed with the Clerk of the Court via the CM/ECEF System, which will
effectuate service of a copy of such pleading upon each of the attorneys of record
including:

Carolyn Gilbert, WSBA #51285

Joseph P. Cutler, WSBA #37234

Reina Almon-Griffin, WSBA #54651

Jane E. Carmody, WSBA #55409

Roxanne Degens, WSBA #57351

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: (206) 358-800

Facsimile: (206) 359-900

Emails: CarolynGilbert@perkinscoie.com
JCutler@perkinscoie.com
RAImon-Griffin@perkinscoie.com
RDegens@perkinscoie.com

Among Attorneys for Plaintiffs

Antoinette M. Davis, WSBA #29821
Nancy Talner, WSBA #11196
Crystal Pardue, WSBA #54371
American Civil Liberties Union of
Washington Foundation

P.O. Box 2728

Seattle, WA 98111

Telephone: (206) 624-2184

Emails: talner@aclu-wa.org
tdavis@aclu-wa.org

cpardue@aclu-wa.org
Among Attorneys for Plaintiffs

DECLARATION OF DEFENSE ATTORNEY, D. R. (ROB) ATTORNEY D. R. (ROB) CASE
CASE -4 City ATTORNEY
115 WEST NACHES AVE.

SELAH, WA 98942

 
10

1]

12

13

14

15

16

17

18

19

20

 

 

Case 1:20-cv-03228-RMP ECF No. 41 _ filed

DATED this 12" day of May, 2021.

DECLARATION OF DEFENSE ATTORNEY, D. R. (ROB)
CASE - 5
(No. 1:20-cv-03228-RMP)

05/12/21 PagelD.719 Page 5of5

s/ D. R. (Rob) Case

D. R. (Rob) Case, WSBA #34313
City Attorney

City of Selah

Selah, WA 98942

Telephone: (509) 698-7330
Facsimile: (509) 698-7338
Email: Rob.Case@selahwa.gov
Among Attorneys for Defendants

 

ATTORNEY D. R. (ROB) CASE
City ATTORNEY
CITY OF SELAH
115 WEsT NACHES AVE.
SELAH, WA 98942

 
